Citation Nr: 1033895	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  04-12 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder with an anxiety reaction (claimed as schizophrenia).

2.  Entitlement to service connection for hepatitis C, including 
as due to immunizations or dental treatment.

3.  Entitlement to service connection for orthopedic disability 
of the right knee, feet, and hands, and entire spine (to include 
scoliosis and neck fibrosis), including as secondary to a 
service-connected left knee disability.

4.  Entitlement to service connection for a head injury with 
residual migraine headaches.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service- connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to April 1973.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision, which, in relevant part, 
denied the above claims.  The Board remanded these claims in 
August 2007 for additional development.  The claims return now 
for appellate consideration.  The Board has recharacterized some 
of the issues on appeal in order to facilitate appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets that the claims must be remanded yet again.  

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
August 2007, the Board remanded the above claims for additional 
VA examination and medical opinions.  The appellant was seen for 
a September 2009 VA examination for his various orthopedic 
disabilities.  The examiner provided an extensive physical 
examination.  The examiner concluded that the appellant's 
orthopedic disabilities were not the result of service or his 
service-connected left knee condition.  His rationale was review 
of available medical records and patient history.  

The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  In this instance, the examiner offered a conclusion, 
while listing as his rationale only the appellant's history and 
medical records.  There is no actual reasoning in the medical 
opinion and no application of medical principle to the facts 
presented by the appellant's history and medical records.  The 
Board also concludes that the opinion is inadequate for failing 
to be specific regarding the osteoarthritis of the right knee 
claim.  The appellant is service-connected for residuals of a 
left knee injury, but not a right knee disability.  The examiner 
mentioned the knee disabilities, but so obliquely as to defy 
interpretation.  The examiner indicated that the patient's 
medical conditions other than osteoarthritis of the knee were not 
connected to military service or his service-connected condition 
of osteoarthritis of the knee.  It is not clear whether the right 
knee should be considered related to service or not.  The Board 
concludes that the medical opinion is inadequate.  Remand for an 
adequate opinion is necessary.  See Stegall.  

The examination report is otherwise adequate in interviewing the 
appellant, recording his contentions and history, physical 
examination.  Thus, the Board remands only for an updated medical 
opinion.  The Board instructs that the claims file and this 
Remand be sent to the examiner who performed the September 2009 
VA examination for further clarification, if possible.

The appellant was seen for a July 2008 VA examination for his 
headache claim.  The examination report specifically states that 
the appellant has upcoming imaging tests of his head and neck 
that should be reviewed to determine whether the headaches are 
due to his orthopedic claims.  As the Board must remand the 
orthopedic claims, the secondary service connection claim for a 
head injury cannot be adequately addressed.  Similarly, the 
appellant's VA examination report indicates that his psychiatric 
disability claim is the result of the large number of physical 
disabilities he currently suffers.  The Board must remand the 
headache and psychiatric disability claims as inextricably 
intertwined with the orthopedic claims.  

The Board must also remand the hepatitis C claim.  The Board 
remanded for a VA examination and medical opinion to consider 
whether the hepatitis C was at least as likely as not due to 
service as his service treatment records showed that he had a 
tattoo at separation.  The appellant was seen for a July 2008 VA 
examination which addressed the claim.  The examiner stated that 
the appellant received a tattoo in 1972, "which presumably would 
have been at very low risk for acquiring infections such as 
hepatitis C."  The examiner concluded that the appellant's 
hepatitis C was most likely to due to his history of intravenous 
drug use and intranasal cocaine use.  In this opinion, the 
examiner dismissed the tattoo as a potential infection vector on 
some basis which has not been provided.  The remainder of the 
examination report contains no analysis or other rationale, only 
the conclusion that the hepatitis C was due to other factors.  
The Board finds that this opinion is also inadequate.  See 
Nieves.  Remand is necessary to provide an adequate opinion.  The 
examination report is otherwise adequate in that includes an 
interview of the appellant, which includes information about his 
contentions and history; and a physical examination was 
conducted.  Thus, the Board remands only for an updated medical 
opinion.  The Board instructs that the claims file and this 
Remand be sent to the examiner who performed the July 2008 VA 
examination for further clarification, if possible.

The appellant's VA examination reports indicate that he has been 
found unemployable due to his psychiatric and hepatitis C 
disabilities.  Given that these claims must be remanded, the 
Board finds that the claim for a TDIU is inextricably intertwined 
with the claims for service connection, and that the claims 
should be considered together.  See Parker v. Brown, 7 Vet. App. 
116 (1994).

Additionally, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The July 
2008 VA examination refers to imaging reports that were not 
obtained for the file.  The last time the appellant's VA 
treatment records were updated for the claims file was in 
December 2006.  As the appellant is clearly undergoing treatment 
for potentially related disabilities, his most recent VA 
treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate the appellant's VA treatment 
records from December 2006 to the present 
with the claims file.

2.  Send the claims file to the examiner who 
provided the September 2009 VA examination 
report for orthopedic disabilities for a 
further opinion in accordance with this 
Remand to determine whether the appellant's 
claimed conditions are directly related to 
service or were caused or aggravated by a 
service-connected disability, including a 
service-connected left knee disability: 

The claimed conditions consist of: orthopedic 
disability (including osteoarthritis, 
fibrosis, and/or scoliosis) of the right 
knee, feet, and hands, and entire spine 

Provide the claims folder to the examiner.  
The entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  All indicated studies should be 
conducted, and the results reviewed before 
the final opinion.  

It would be helpful if the examiner would use 
the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  Send the claims file to the examiner who 
provided the July 2008 VA examination report 
for hepatitis C for a further opinion in 
accordance with this Remand to determine 
whether the appellant's claimed conditions 
are at least as likely as not related to 
service, including the inservice tattoo.  In 
particular, the examiner should explain why a 
tattoo is low risk factor while intravenous 
drug use or intranasal cocaine use is of 
greater risk.

4.  Send the claims file to the examiner who 
provided the March 2010 VA examination report 
for psychiatric disorders for a further 
opinion in accordance with this Remand to 
determine whether the appellant's claimed 
condition is at least as likely as not 
related to service or was caused or 
aggravated by a service-connected disability. 

5.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


